Citation Nr: 1026454	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-47 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota



THE ISSUES

1. Entitlement to service connection for bipartite patella, 
right, with oblique tear of posterior horn of medial meniscus.

2. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a sleep 
disorder.

3. Entitlement to a rating in excess of 10 percent for 
degenerative arthritis, left acromioclavicular joint, status post 
distal clavicle resection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 19, 2006 through January 
20, 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which, in pertinent part, denied a rating in excess of 10 percent 
for chronic acromioclavicular separation, left shoulder, with 
slight supraspinatus impingement.  This matter further comes 
before the Board from a November 2008 rating decision of the 
Phoenix, Arizona RO which, in pertinent part, found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a sleep disorder.  Finally, 
this matter also comes before the Board from a July 2009 rating 
decision of the above RO which, in pertinent part, denied service 
connection for bipartite patella, right, with oblique tear of 
posterior horn of medial meniscus.  

Received from the Veteran on November 9, 2009 was a substantive 
appeal (VA Form 9) pertaining to his left shoulder and sleep 
disorder claims, in which he indicated he wanted a hearing before 
the Board, at the RO.  Later in November 2009, the Veteran 
submitted another substantive appeal pertaining to arthritis in 
his left shoulder in which he requested a videoconference hearing 
at the RO.  By letter dated in December 2009, he was advised that 
his videoconference hearing was scheduled for February 2010.  The 
record reflects that he failed to report for this scheduled 
hearing.  Not having received a request for postponement, and 
pursuant to 38 C.F.R. § 20.704(d), the Board will proceed with 
adjudication of these appeals "as though the request for a 
hearing had been withdrawn."  38 C.F.R. § 20.704.  

The Board notes that the Veteran's claim for vocational 
rehabilitation and employment services has been addressed in a 
separate Board decision.  

The issue of entitlement to service connection for bipartite 
patella, right, with oblique tear of posterior horn of medial 
meniscus, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
additional action is required on his part.


FINDINGS OF FACT

1. By March 2008 rating decision, the RO denied service 
connection for a sleep disorder, essentially based upon a finding 
that there was no showing of a sleep disorder in service or of a 
current sleep disorder related to service.  The Veteran did not 
perfect an appeal of the March 2008 determination, and it became 
final.

2. Evidence received subsequent to the final March 2008 RO rating 
decision was not previously submitted to agency decisionmakers, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a sleep 
disorder, and does not raise a reasonable possibility of 
substantiating the claim.

3. The Veteran's degenerative arthritis, left acromioclavicular 
joint, status post distal clavicle resection, is manifested by 
pain and tenderness, with some limitations on daily activities; 
however, there has been no showing of ankylosis or impairment of 
the clavicle with nonunion, no demonstrated loose movement or 
dislocation of the clavicle or scapula, and no evidence of 
limitation of shoulder motion to the shoulder level (90 degrees), 
even considering pain on motion.


CONCLUSIONS OF LAW

1. The March 2008 RO rating decision which denied service 
connection for a sleep disorder is the last final disallowance of 
that claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d) (2009).

2. Evidence received since the March 2008 RO rating decision is 
new but not material, and the Veteran's claim for service 
connection for a sleep disorder may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

3. The criteria for a rating in excess of 10 percent for 
degenerative arthritis, left acromioclavicular joint, status post 
distal clavicle resection, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1, 4.7, 4.71, Diagnostic Codes 5200-
5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court (Supreme Court) has reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of a decision of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in which VA 
has failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.   Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In this case, with regard to the new and material evidence claim 
and the increased rating claim, the VCAA duty to notify was 
satisfied by way of letters sent to the Veteran in December 2007, 
July 2008, and October 2008, that fully addressed the notice 
elements in this matter.  These letters informed the Veteran of 
what evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The Board 
also notes that in these aforementioned letters, the RO advised 
the Veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not arise 
in this case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he has a sleep disorder related 
to service.  Because new and material evidence has not been 
submitted on that claim, such an examination need not be 
scheduled.  38 C.F.R. § 3.159(c)(4)(iii).

The Board also notes that in the case of Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish the claim that were found insufficient in the previous 
denial.  In this case, the Veteran has been informed of the 
evidence necessary to establish his eligibility for VA benefits 
and of the necessity of presenting new and material evidence 
along with that definition.  Thus, the Board concludes that the 
October 2008 letter received by the Veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that he 
has not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of these claims.  His VA and private 
treatment records have been obtained, and he underwent several VA 
examinations regarding his claim for an increased rating for his 
service-connected left shoulder disability.  The Board finds that 
the January 2008, the August 2008, and the July 2009 VA 
examinations are adequate.  Each examination included a review of 
the claims folder and a history obtained from the Veteran.  
Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  The 
examination reports are adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   In addition, it 
appears that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of these claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Amendments to §3.156, changing the standard for finding 
new and material evidence, are applicable in this case, because 
the Veteran's claims to reopen were filed after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

By March 2008 rating decision, the RO denied service connection 
for a sleep disorder.  The evidence of record at the time of the 
March 2008 RO rating decision included service treatment records 
(STRs) and a VA examination.  STRs showed no complaint of, or 
finding of, a sleep disorder.  On the January 2008 VA examination 
the Veteran indicated that beginning in basic training in 2006 he 
had a disruptive sleep pattern due to his military duties 
throughout the night.  He claimed that over the year of military 
service, the repetitive and frequent sleep disturbances led to a 
pattern of difficulty falling asleep and maintaining sleep that 
continued since he left service.  He denied nightmares and 
abnormal sleep behaviors, and was trying mild sedatives to 
restore his natural sleep cycle.  He denied snoring and had not 
been diagnosed with obstructive airway problems.  The initial 
impression was sleep disorder defined as disrupted sleep pattern 
improved on mild sedative.  The revised impression was primary 
insomnia syndrome with disrupted sleep pattern improved on mild 
sedative.

By March 2008 rating decision, the RO denied service connection 
for a sleep disorder, essentially based on a finding that there 
was no showing of a sleep disorder in service or that such was 
related to service.  The Veteran was notified thereof and of his 
appellate rights by letter dated later that month.  He did not 
appeal the March 2008 determination, and therefore it became 
final.

Evidence submitted subsequent to the March 2008 RO rating 
decision includes VA treatment records, a VA examination report, 
private treatment records, and several statements from the 
Veteran.  

Although the treatment records are new, and show that the Veteran 
was diagnosed with insomnia, and prescribed Trazadone to help 
with his sleep problems, none of these records show that the 
Veteran has a sleep disorder related to service.  

In a July 2008 statement, the Veteran reported that during basic 
training he was required to perform fire guard duty, staff duty, 
and CQ, which were performed at night, during bedtime.  He 
claimed he would go to sleep, be awakened at midnight or 1 a.m., 
watch the barracks for an hour, go back to sleep, and then wake 
up again at 4 a.m. to start the duty day.  He claimed this 
continued while he was in Officer Candidate School, where he was 
also required to perform twenty four hour staff duty, which 
required staying awake for twenty four hours.  He claimed that 
after discharge, when he returned to civilian life, he often 
times had difficulty falling asleep and began using over the 
counter sleep aids.  He reported that doctors had diagnosed 
insomnia and had prescribed Trazadone, a mild sleep aid.  He 
claimed his military duties disrupted his sleep pattern and his 
natural circadian sleep cycle, and that this had been an ongoing 
issue for him since his discharge from the Army.  

The Board concludes that although the evidence received 
subsequent to March 2008 is new, in that such documents and 
statements have not been previously considered and are not 
duplicate or cumulative, such evidence is not material.  In that 
regard, the Board finds such evidence is not material because it 
does not show any report of or finding of a sleep disorder in 
service, or a current sleep disorder that may be related to 
service.  While the Veteran testified his sleep difficulties 
developed in service due to military duties he had to perform at 
night, and such statement is presumed credible, the Board finds 
that this evidence does not raise a reasonable possibility of 
substantiating the claim, because there is still no competent 
medical evidence showing that the Veteran has a current sleep 
disorder that might be related to service.  In that regard, the 
Board notes that the Veteran has continued to assert that he has 
a sleep disorder related to service; however, these lay 
statements are cumulative of his lay statements prior to March 
2008.  Moreover, he is a layperson, and as such he has no 
competence to render a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
It is true that his lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability susceptible of lay observation; however, the Board 
finds no basis for concluding that a lay person would be capable 
of discerning the etiology of sleep problems, in the absence of 
specialized training, which, in this case, he has not 
established.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  Thus, after conducting an independent review of the 
evidence, the Board concludes that new and material evidence has 
not been submitted to reopen the claim for service connection for 
a sleep disorder, and therefore, the claim may not be reopened.

III. Increased Rating Claim

1. Factual Background

On a VA examination in June 2007, the Veteran reported that his 
left shoulder started hurting in the reception station when he 
first joined the military, and he had left shoulder pain since 
then.  He reported left shoulder flare-ups with certain motions 
such as lifting, pulling, rotation-type procedures or making 
circles, and leaning on the shoulder.  He treated his shoulder 
with rest and anti-inflammatories, but did not wear a sling or 
brace.  He stated that in his daily activities he avoided doing 
anything repetitive, any heavy lifting with the left shoulder, 
any push ups, or anything that required him to do repetitive 
outreaching or pushing with the left shoulder.  He had not missed 
any significant work because of his left shoulder, and indicated 
he had a non-physical job working at the Holiday Inn.  
Examination of the left shoulder showed tenderness about the left 
acromioclavicular area.  No significant asymmetry was noted when 
compared to the right shoulder, and no muscle atrophy or loss.  
There was mild crepitus about the acromioclavicular joint with 
range of motion.  He was able to fully flex the left shoulder to 
nearly 175 degrees, extend to 50 degrees, abduct to 175 degrees, 
and anterior and external rotation were to 80 degrees.  He had 
pain at the end points of all motions, but was able to tolerate 
the pain.  Repetition was performed and found approximately the 
same degrees of motion with a slight increase in pain, but there 
was no lack of endurance, incoordination, or fatigability 
detected.  An x-ray showed no definite acute fracture or 
dislocation, and questionable acromioclavicular separation.  

On VA examination in January 2008, the Veteran reported chronic 
left shoulder pain, which he treated with Motrin with some 
relief.  He reported some effects on his usual daily activities, 
including moderate effects on doing chores and exercise, and 
severe effects on sports as he could not throw balls.  There were 
no significant effects on his occupation.  He reported decreased 
endurance for prolonged overhead activities and throwing.  He 
avoid activities that caused flares.  Examination of the left 
shoulder showed flexion was to 180 degrees, extension to 60 
degrees, abduction to 180 degrees, and internal and external 
rotation to 90 degrees.  He had no crepitus or effusion.  
Impingement occurred at 120 degrees.  The deltoid musculature was 
normal and symmetrical to the opposite arm.  His muscle strength 
was 5/5.  He had pain at the extremes of all ranges of motion, 
and there were no additional limitations following repetitive 
range of motion.  

An April 2008 VA orthopedic surgery consultation showed that the 
Veteran reported that his left shoulder hurt most of the time, 
and that reaching behind was particularly painful.  Objective 
examination showed the left shoulder had full passive range of 
motion and focal tenderness over the acromioclavicular (AC) 
joint.  He had no subacromial tenderness or crepitation, or 
atrophy.  The impressions were AC arthritis, and he received an 
injection in the AC joint.  An April 2008 MRI showed mild 
degenerative findings of the AC joint  

On VA examination in August 2008, the Veteran reported constant 
left shoulder pain since service, with flares when lifting more 
than 20 pounds or reaching up beyond the horizontal, or 
stretching in any way.  He had an injection in April 2008 that 
did not help.  He had been wearing a shoulder abductor to prevent 
abduction for the past six weeks.  His left shoulder had no 
impact on his occupation; however, with regard to activities of 
daily living, it took him longer to get dressed or do anything 
that required left shoulder movement.  He was reportedly unable 
to do any recreational activity.  Examination revealed tenderness 
over the acromioclavicular joint, and forward flexion to 160 
degrees, at which time he experienced pain, but could further 
flex to 165 degrees.  Abduction was to 130 degrees, at which time 
he experienced pain but he could further abduct to 150 degrees.  
External rotation was to 80 degrees, and limited by pain, and 
internal rotation was to 90 degrees, at which time he had pain.  

An August 2008 VA operation report showed that the Veteran 
underwent distal clavicle resection of the left shoulder, and the 
diagnosis was degenerative arthritis, left acromioclavicular 
joint.  A September 2008 VA treatment record showed he was seen 
for follow-up and reported having minimal pain.  Examination 
showed left shoulder range of motion was within normal limits, 
with no pain upon active and passive muscle testing.  In November 
2008, he reported having pain and stiffness in the left shoulder.  
He was working as a civilian employee for the Air Force.  
Examination showed good muscle tone and strength, and joints had 
full range of motion.  In January 2009, he reported left shoulder 
pain and restricted range of shoulder motion.  Examination showed 
he had limited range of motion on abduction and extension, with 
some grimacing when these motions were applied passively.  

On VA examination in July 2009, the Veteran indicated that his 
shoulder surgery in August 2008 was not very effective.  It was 
noted that he had a repeat MRI of the shoulder in January 2009 
which showed post-surgical changes at the proximal acromion with 
surrounding artifact, with no impingement, but degenerative 
changes of the anterior superior larum.  He reported constant 
left shoulder pain, at level 8 on a pain scale 1 to 10.  He felt 
he had decreased range of shoulder motion and that his use of his 
left arm was very limited.  He was wearing a left shoulder 
immobilizer, and used it on a daily basis.  His left shoulder 
pain was aggravated by reaching. He indicated his symptoms were 
somewhat improved by using Aleve and avoiding reaching.  He had 
not missed any work due to this shoulder.  He did not describe 
any true flare-ups of his shoulder.  Examination showed no 
erythema or effusion of the left shoulder, and no atrophy, which 
was unexpected since he had reportedly been wearing the 
immobilizer daily for quite some time.  He had tenderness with 
palpation of the AC joint and subacromial bursa.  Pre-exercise 
active flexion of the left shoulder was to 180 degrees, abduction 
was to 180 degrees, and internal and external rotation were to 90 
degrees.  Ten repetitions of exercise to the left shoulder were 
performed, and there was no evidence of pain, weakness, 
incoordination, fatigability, lack of endurance, or flare-ups.  
Post-exercise measurements and passive range of motion remained 
the same in the above parameters.  

2. Analysis

The Veteran essentially contends that he should be entitled to a 
rating in excess of 10 percent for his service-connected left 
acromioclavicular joint disability.  The Board notes that the 
issue regarding the Veteran's left acromioclavicular joint, which 
initially included chronic acromioclavicular separation with 
slight supraspinatus impingement, was expanded, by the RO, via 
the November 2008 rating decision, to include degenerative 
changes (arthritis), edema of the infraspinatus insertion and 
tendinosis of the infraspinatus muscle, apparently based on the 
findings made on the August 2008 VA orthopedic examination and 
the August 2008 VA operation report.  In that regard, the record 
reflects that in August 2008, he underwent a distal clavicle 
resection of the left shoulder, with no complications, and the 
post-operative diagnosis was degenerative arthritis, left 
acromioclavicular joint.  Thus, the left shoulder issue has most 
recently been considered as stated on the first page of the 
decision, as entitlement to a rating in excess of 10 percent for 
degenerative arthritis, left acromioclavicular joint, status post 
distal clavicle resection.  

Disability evaluations are determined by application of the VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the whole 
recorded history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate 
in any increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, the Board must 
consider additional functional limitation due to factors such as 
pain, weakness, fatigability and incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

By July 2007 rating decision, the RO granted service connection 
for chronic acromioclavicular separation, left shoulder, with 
slight supraspinatus impingement, and assigned a 10 percent 
rating, effective from January 20, 2007, pursuant to Diagnostic 
Code (DC) 5203.

By March 2008 rating decision, the RO denied a rating in excess 
of 10 percent for chronic acromioclavicular separation, left 
shoulder, with slight supraspinatus impingement, pursuant to DC 
5203.

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 
4.71a, DCs 5200 through 5203.  A distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes.  In the instant case, the record reflects that the 
Veteran is left-handed; thus, his left shoulder is considered the 
major upper extremity.

Normal (full) range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

DC 5200 rates favorable ankylosis of the major scapulohumeral 
joint with abduction to 60 degrees, reaching the mouth and head, 
as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5200.

Limitation of motion of the major shoulder to shoulder level 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5201.

Under DC 5202, for impairment of the humerus in the major arm, a 
20 percent rating is granted when there is malunion, with 
moderate deformity.  For recurrent dislocations of the major arm 
at the scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at shoulder 
level.  38 C.F.R. § 4.71a, DC 5202.

DC 5203 provides that in cases of impairment of the clavicle or 
scapula, malunion of the major clavicle or scapula may be 
assigned a 10 percent rating, or may be rated based on impairment 
of function of the contiguous joint.  Nonunion of the clavicle or 
scapula without loose movement warrants a 10 percent evaluation, 
where either the major or minor arm is involved.  Nonunion with 
loose movement shall be assigned a 20 percent rating, where 
either the major or minor arm is involved.  Dislocation of the 
clavicle or scapula warrants a 20 percent rating where either the 
major or minor arm is involved.  38 C.F.R. § 4.71a, DC 5203.

After reviewing the record, the Board finds that the competent 
medical evidence shows that the Veteran has exhibited nearly full 
or full range of motion of the left shoulder.  See 38 C.F.R. § 
4.71, Plate I.  Thus, an rating in excess of 10 percent would not 
be warranted under DC 5200 (for ankylosis) or under DC 5201 (for 
limitation of motion at shoulder level).  The Board also notes 
that while the Veteran apparently had left shoulder separation in 
the past, review of the current medical evidence shows no recent 
separation or dislocation.  Also, there was no showing of 
nonunion of the clavicle or scapula with loose movement, no 
showing of recurrent dislocation of the scapulohumeral joint, and 
no showing of malunion of the humerus, such that a rating in 
excess of 10 percent would be warranted under either DC 5202 or 
DC 5203.  Although the Veteran reported on VA examinations in 
August 2008 and July 2009 that he wore a left shoulder brace and 
that his use of his left arm was limited, examination showed he 
had full to nearly full range of left shoulder motion, albeit 
with pain at ends of ranges of motion.  While he may guard his 
arm movement, there has been no showing of recurrent dislocations 
of the scapulohumeral joint such that an increased rating would 
be warranted under DC 5205.  

With regard to 38 C.F.R. § 4.40, 4.45, and DeLuca, supra, the 
record reflects that the Veteran has complained of a history of 
chronic left shoulder pain, starting in service in 2006.  He has 
continued to complain of left shoulder pain, as shown on VA 
examinations in 2007, 2008, and 2009.  In August 2008 he 
underwent distal clavicle resection of the left shoulder, and 
while he initially reported minimal pain post-surgery, he later 
reported, including on VA examination in 2009, that his left 
shoulder pain continued.  Thus, despite the August 2008 surgery, 
the Veteran's left shoulder symptoms have remained essentially 
constant - with complaints of chronic left shoulder pain and 
reports of restriction of movements and some activities.  
However, his left shoulder range of motion has been objectively 
noted to be full or nearly full, albeit with pain at the ends of 
ranges of motion.  Additionally, left shoulder strength has been 
found to be full, there has been no finding of asymmetry or 
atrophy of the left shoulder or arm, and no additional 
limitations, including weakness, lack of endurance, 
incoordination or fatigability on repetitive movements.  On VA 
examination in 2007, repetitive motions showed a slight increase 
in pain; however the January 2008 and the July 2009 VA 
examinations showed no additional limitations, including pain, 
with repetitive motions.  Even after taking into consideration 
the Veteran's complaints of left shoulder pain that increased 
with motion and lifting, the Board concludes that the competent 
evidence of record preponderates against a finding of more than 
characteristic pain on motion of the left shoulder and becoming 
painful on use.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  With 
regard to establishing loss of function due to pain, the Board 
finds that the effects of pain reasonably shown to be due to the 
Veteran's service-connected left shoulder disability are 
contemplated in the current 10 percent rating assigned.  With 
regard to further functional limitations, the examiners in 2007, 
2008, and 2009 basically indicated that there were no additional 
limitations of the left shoulder with repetitive movements.  The 
Board concludes, therefore, that there is no indication in the 
record that the Veteran's left shoulder pain causes functional 
loss greater than that contemplated by the 10 percent rating 
currently assigned.  38 C.F.R. § 4.40, 4.45; DeLuca, supra.

In addition, the Board notes that the Veteran's service-connected 
left shoulder disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
disability ratings are found to be inadequate, consideration of 
an extra-schedular disability rating is made.  38 C.F.R. § 
3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular disability rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, his 
disability picture requires the assignment of an extra-schedular 
rating.  Id.  

In the present case, as explained above, the Veteran's left 
shoulder disability picture is adequately contemplated by the 
rating schedule, which takes into account his complaints of pain 
and functional limitations.  Moreover, the Veteran has 
consistently reported that his service-connected left shoulder 
disability does not significantly affect his employment, and no 
interference with employment has been alleged or shown.  Also, 
there is no indication he has been frequently hospitalized due to 
his shoulder.  Therefore, referral for the assignment of an 
extraschedular disability rating is not warranted.

In summary, the preponderance of the evidence reflects that no 
greater than a 10 percent rating is warranted for the Veteran's 
service-connected left shoulder disability at any time during the 
pertinent appeal period.  Fenderson, supra; Hart, supra.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim of entitlement to service 
connection for a sleep disorder is denied. 

A rating in excess of 10 percent for degenerative arthritis, left 
acromioclavicular joint, status post distal clavicle resection, 
is denied.  


REMAND

Received from the Veteran in May 2009 was an informal claim for 
service connection for torn meniscus, right knee.  By July 2009 
rating decision, the RO denied service connection for bipartite 
patella, right, with oblique tear of posterior horn of medial 
meniscus.  Received from the Veteran in November 2009 was a 
substantive appeal (VA Form 9) in which he indicated he wanted to 
appeal the denial of the claim for a meniscus tear, right knee.  
The Board construes this as a notice of disagreement (NOD), and 
the filing of an NOD places a claim in appellate status.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated 
that where a claimant expresses disagreement in writing with a 
decision by an agency of original jurisdiction and the agency of 
original jurisdiction fails to issue a statement of the case 
(SOC), the Board should remand the matter for issuance of an SOC.  
Therefore, this issue must be remanded for issuance of an SOC, 
and to give the Veteran the opportunity to complete an appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his 
representative, addressing the issue of 
entitlement to service connection for 
bipartite patella, right, with oblique tear 
of posterior horn of medial meniscus.  The 
Veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if an appeal is timely 
perfected, should the issue be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


